Title: From Thomas Jefferson to Thomas Russell-Greaves, [18 January 1789]
From: Jefferson, Thomas
To: Russell-Greaves, Thomas



Sir
[18. Jan. 1789]

[I am this moment favored with] yours of the 4th. instant. I had before received those of Sep. 17. and Dec. 11. The severity of the winter has been beyond all example in every part of France, even Marseilles. At Nice however it has been fine, and we do not learn that the cold has been remarkeable in any part of Italy. As health is your object, I should suppose there could be no question but that you would prefer Naples to Rome. The climate of Naples is clear and warm, that of Rome foggy, cold, and rendered extremely unwholsome by marshes. I inclose you a letter of recommendation to young Mr. Cathalan of Marseilles which will answer all your purposes there. He is our Agent at that port. I have no acquaintance at Naples, but am intimate with a Neapolitan here from whom I will ask and send you letters. I think you would do well to try to fall in with Mr. Short and Mr. Rutledge now at Rome, and soon to go on to Naples. We have no news from America later  than October. 11 states had accepted the constitution and all was going on well. I shall be happy to hear from you wherever you are, and beg you will always particularly inform me of your health. I sail for America in April, to return in the fall. I shall be at Boston in the course of my tour. I am with great esteem Dear Sir your most obedient humble servt.,

Th: Jefferson

